           Case 2:20-cv-04474-TJS Document 14 Filed 11/19/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LAW OFFICE OF CONRAD J.                  :     CIVIL ACTION
BENEDETTO and CONRAD J.                  :
BENEDETTO, ESQUIRE                       :
                                         :
      v.                                 :
                                         :
ADMIRAL INSURANCE COMPANY and            :
SHERMAN WELLS SYLVESTER &                :
STAMELMAN, LLP                           :     NO. 20-4474

                                     ORDER

      NOW, this 19th day of November, 2020, upon consideration of the Motion for

Reconsideration of the October 15, 2020 Remand Order of Removing Party Sherman

Wells Sylvester & Stamelman, LLP (Document No. 11), it is ORDERED that the motion

is DENIED.



                                      /s/ TIMOTHY J. SAVAGE J.
